USCA4 Appeal: 22-1799      Doc: 49         Filed: 11/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1799


        SHAOMIN SUI,

                              Plaintiff - Appellant,

                     v.

        FEDEX GROUND PACKAGE SYSTEM, INC.,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Deborah Lynn Boardman, District Judge. (1:19-cv-03318-DLB)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Shaomin Sui, Appellant Pro Se. Renee Lynn Bowen, FRANKLIN & PROKOPIK,
        Baltimore, Maryland; Brian James Kluckman, Moon Township, Pennsylvania, William
        George Whitman, IV, FEDEX GROUND, Coraopolis, Pennsylvania, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1799      Doc: 49         Filed: 11/28/2022      Pg: 2 of 2




        PER CURIAM:

               Shaomin Sui appeals the district court’s order denying his motion for

        reconsideration of the court’s order compelling arbitration and staying Sui’s action pending

        the arbitration. On appeal, we confine our review to the issues raised in the informal brief.

        See 4th Cir. R. 34(b). Because Sui’s informal brief does not challenge the basis for the

        district court’s disposition, he has forfeited appellate review of the court’s order. See

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2